DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 27 October 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julia Thomas on November 26 2021. 
The application has been amended as follows:
In the claims
The claims have been amended as shown in the attached amendment to the claims appendix.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest determining, based on the predicted future route information, a preliminary set of one or more base stations of the cellular network, wherein the cardinality of the set of one or more base stations is greater than one; sending a query from a centralized unit of the cellular network to each of the preliminary set of one or more base stations of the cellular network regarding an accessibility of the cellular network via the respective base station at an expected time at which the user entity enters a cell of the respective base station, and sending an answer from the respective base station to the centralized unit, as recited in independent claims 1, 24, 38, 58, 60 and 62.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472     

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472